— Judgment unanimously affirmed. Memorandum: Defendant was convicted of two counts of felony murder, two counts of manslaughter in the first degree and five counts of attempted robbery in the first degree. On appeal, he contends that the trial court erred in precluding him from impeaching the testimony of Cleavon Clark, a defense witness, with the hearsay testimony of Phyllis Taylor. Clark allegedly told Taylor that he had been involved in the incident, which resulted in defendant’s conviction, but he denied any such admissions when he testified at trial. Defendant’s argument, relying on Chambers v Mississippi (410 US 284), is unavailing. Taylor’s testimony was not admissible under any recognized hearsay exception, and it did not possess the requisite indicia of reliability which would allow its receipt at trial under the theory permitted in Chambers (supra, at 300-301). There was no evidence corroborating Clark’s purported admissions. In addition, the statements allegedly made by Clark did not exculpate defendant. We find, therefore, that the trial court did not err in precluding Taylor’s testimony. We have examined defendant’s other contentions, and we find them to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Cornelius, J.— murder, second degree, and other charges.) Present — Callahan, J. P., Doerr, Pine, Balio and Davis, JJ.